DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 312, 316 (Figure 3).   
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Kasriel et al. (US 2016/0012526 A1 and Kasriel hereinafter)) teaches processing, by the computer system, multiple access attempts for multiple user accounts (0080, lines 5-8; 0082, lines 1-10); storing in a datastore, by the computer system, a plurality of key-value pairs (0061, lines 1-12; 0062, lines 1-6): wherein each key specifies a set of multiple access attributes corresponding to an origin computing system from which one or more access attempts were initiated (0061, lines 1-12, 0062, lines 1-3); wherein each value includes access information for one or more access attempts whose access attributes match a corresponding key, wherein the access information includes one or more account identifiers for the one or more access attempts and result indications for the one or more access attempts (0065, lines 1-18; 0067, lines 1-5); and Dunjic et al. (US 2020/0311298 A1 and Dunjic hereinafter) teaches storing, by a computer system, for a user account, a security risk value (0082, lines 4-12; 0083, lines 1-4); modifying, by the computer system, the security risk value for the account (0083, lines 4-14); and performing one or more account security operations based on the modified security risk value (0097, lines 1-6; 0098, lines 1-10), none of the prior art of record alone or in combination teaches modifying, by the computer system, the security risk value for the account based on multiple security risk criteria associated with different granularities of information in the datastore, including: a first criterion that is evaluated at a key granularity based on access attempts that match all of the multiple access attributes for a key; and a second criterion that is evaluated at an account granularity for the account based on access attempts to the account.
The closest prior art made of record are:
Kasriel discloses a system and method for providing account security via an electronic token.
Dunjic discloses a system and method for controlling data sharing between systems.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell et al. (US 2020/0167788 A1) discloses a system and method for fraudulent request identification from behavioral data.
DeLawter et al. (US 2016/0364727 A1) discloses a system and method for identifying compromised accounts.
Goldman et al. (US 2018/0033009 A1) discloses a system and method for facilitating the identification and prevention of potentially fraudulent activity in a financial system.
Hu et al. (US 2020/0120135 A1) discloses a system and method for determining access outcomes using access request scoring.
Li et al. (US Patent 10,542,384 B1) discloses a system and method for efficient risk model computations.
Linder (US 2019/0222602 A1) discloses a system and method for determining digital vulnerability based on an online presence.
Seiver et al. (US 2017/0078322 A1) discloses a system and method for network risk assessment including processing of user access rights associated with a network of devices.
Tuli et al. (US 2019/0012441 A1) discloses a system and method for machine learning for computing asset access.
Weith et al. (US 2017/0359220 A1) discloses a system and method for cloud based determination and visualization of security risks of companies, users, and groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/SARAH SU/Primary Examiner, Art Unit 2431